DETAILED ACTION
Status of Application
Claims 1-10 and 14-20 have been examined in this application. Claims 11-13 are withdrawn. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 12/12/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0170438 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the /information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) “a collision avoidance determining unit configured to … determine…”, (b) “a collision avoidance path generating unit configured to generate …”, and (c) “a collision avoidance controller configured to control …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(a)-(c) are interpreted as a processor as in [00110]. The special algorithm is disclosed in at least Figs.  6-10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation “determine whether it is possible to avoid collision of the host vehicle according to whether the host vehicle collides with a front vehicle” renders the claim indefinite because the claim is awkwardly written. It is interpreted as “determine whether it is possible for the host vehicle to avoid a collision with a front vehicle”. See also penultimate limitation of Claims 1 and 14 for similar language. This language appears in Claims 2, 6, and 10.	The limitation “whether longitudinal collision of the host vehicle is avoided when the leading vehicle is fully longitudinally braked” is indefinite for two reasons. It appears to already be encompassed by the previously recited limitation. In other words, determining that a collision is avoided when the leading vehicle is fully longitudinally braked falls within the scope of “determine whether it is possible to avoid collision of the host vehicle according to whether the host vehicle collides with a front vehicle” (see 112(b) interpretation above. Furthermore, “fully braked” renders the claim indefinite because it can mean the full braking power available to the vehicle, fully stopped, or fully braked according to an algorithm. Emergency braking reads on the limitation.
Claim(s) 2-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation of “whether collision of the host vehicle is avoided according to whether the host vehicle collides with a front vehicle” renders the claim indefinite. It is unclear if a collision actually need occur. It is interpreted as “determine whether it is possible for the host vehicle to avoid a collision with a front vehicle”.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 14 and for failing to cure the deficiencies listed above.
Claims 6, 7, 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “impossible” is relative. What some may consider an impossible chance for collision would be considered “possible” by others. Merely a determination of not colliding or a lack of determining a collision reads on the limitation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 6 and for failing to cure the deficiencies listed above.
Claims 4, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation “a lane to a path that is opposite to a direction to which a lane of the leading vehicle has been changed” renders the claim indefinite. It is unclear if the leading vehicle need change lanes for the limitation to occur. Moreover, a lane path that is opposite to a direction to which the lane of the leading vehicle is unclear since a lane is a lane. Vehicles on the lane travel in a direction, but the lane itself is directionless but may have its intended use marked. Is the limitation determining the intended direction of travel of the lane? Is the limitation even affecting the algorithm, or just a happenstance effect of its execution? Any change of lane reads on the limitation. The leading vehicle need not change lanes.
Claims 5, 9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “passing lane” renders the claim indefinite.  Lanes are physical objects to which an intended use is applied. Any lane may be used for passing, whether or not it is designated a passing lane. In the instant application, is a predetermined passing lane determined and used? Is a lane determined to be used as a passing lane, and then used? Is a lane maneuver performed and then the lane is considered a passing lane? It appears that any lane may read on the limitation; therefore, it is unclear what “passing” adds to the claim. Any lane reads on the limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremona et al. (US 2018/0188725 A1) in view of Deragarden et al. (US 2018/0137763 A1).
As per Claim 1, Cremona et al. discloses A platooning control apparatus comprising:
	a collision avoidance determining unit configured to, when a host vehicle is one of one or more following vehicles while a leading vehicle and the following vehicles platoon, determine whether it is possible to avoid collision of the host vehicle according to whether the host vehicle collides with a front vehicle, which is the leading vehicle or another following vehicle, and whether longitudinal collision of the host vehicle is avoided when the leading vehicle is fully longitudinally braked ([0095, 0096, 0106] Figs. 8 and 10; Depending on the location of the host vehicle, an emergency brake command direction signal may be determined (vehicles 20, 30, 40, and 60) or just braking (vehicle 50));	The sole difference between the prior art and the claimed invention is that Cremona et al. does not disclose that fully braking is necessary to avoid a collision.	However, Deragarden et al. teaches the aforementioned limitation ([0032]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of making the system less sensitive to delays in communication between the vehicles ([0010]).	Cremona et al. discloses:
	a collision avoidance path generating unit configured to generate a collision avoidance path when it is possible to avoid collision of the host vehicle ([0095, 0096, 0106] Figs. 8 and 10; The emergency brake command direction signal generates a path for the vehicle to take); and
	a collision avoidance controller configured to control the host vehicle to travel on the collision avoidance path ([0095, 0096, 0106] Figs. 8 and 10; initiation of the emergency brake command direction signal).

As per Claim 2, Cremona et al. discloses the platooning control apparatus of claim 1, wherein, when it is possible for the host vehicle to collide with a front vehicle when the leading vehicle is fully braked longitudinally, the collision avoidance controller controls the host vehicle to be fully braked longitudinally and the collision avoidance determining unit determines whether it is possible to avoid collision of the host vehicle (Reads on the braking of the vehicle 50 combined with the full braking of Cremona et al. Determining whether it will collide reads on the routine of determining the emergency braking).
As per Claim 5, Cremona et al. discloses the platooning control apparatus of claim 2, wherein the collision avoidance determining unit performs avoidance control such that the host vehicle changes a lane to a left passing lane, among one or more collision avoidance paths, when it is possible for the host vehicle to collide with the front vehicle when the leading vehicle is fully braked longitudinally (Fig. 8).

As per Claim 6, Cremona et al. does not disclose the platooning control apparatus of claim 1, wherein, when it is impossible for the host vehicle to collide with a front vehicle when the leading vehicle is fully braked longitudinally, the collision avoidance controller performs the same longitudinal control as the leading vehicle and the collision avoidance determining unit determines whether it is possible to avoid collision of the host vehicle.	However, Deragarden et al. teaches the aforementioned limitation (All the vehicles brake, therefore, they all have the same longitudinally braking force. The BRI of “same longitudinal control” requires that merely some aspect of the braking be the same. Lead vehicle may full brake [0010]).	The motivation to combine Deragarden et al. with Cremona et al. was provided in the rejection of Claim 1.
As per Claim 9, Cremona et al. discloses the platooning control apparatus of claim 6, wherein the collision avoidance determining unit performs avoidance control such that the host vehicle changes a lane to a left passing lane, among one or more collision avoidance paths, when it is impossible for the host vehicle to collide with the front vehicle when the leading vehicle is fully braked longitudinally (See Fig. 8 and Fig. 10).
As per Claim 14, Cremona et al. discloses a method for controlling platooning, the method comprising:
	when a host vehicle is one of one or more following vehicles while a leading vehicle and the following vehicles platoon, determining whether collision of the host vehicle is avoided according to whether the host vehicle collides with a front vehicle, which is the leading vehicle or another following vehicle, and whether longitudinal collision of the host vehicle is avoided when the leading vehicle is fully longitudinally braked ([0095, 0096, 0106] Figs. 8 and 10; Depending on the location of the host vehicle, an emergency brake command direction signal may be determined (vehicles 20, 30, 40, and 60) or just braking (vehicle 50)).
	The sole difference between the prior art and the claimed invention is that Cremona et al. does not disclose that fully braking is necessary to avoid a collision.	However, Deragarden et al. teaches the aforementioned limitation ([0032]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of making the system less sensitive to delays in communication between the vehicles ([0010]).
	Cremona et al. discloses:
	generating a collision avoidance path when it is possible to avoid collision of the host vehicle ([0095, 0096, 0106] Figs. 8 and 10; The emergency brake command direction signal generates a path for the vehicle to take); and
	performing a control such that the host vehicle travels on the collision avoidance path ([0095, 0096, 0106] Figs. 8 and 10; initiation of the emergency brake command direction signal).

As per Claim 15, Cremona et al. discloses the method of claim 14, further comprising:	when it is possible for the host vehicle to collide with a front vehicle when the leading vehicle is fully braked longitudinally, performing a control to fully brake longitudinally (Reads on the braking of the vehicle 50 combined with the full braking of Cremona et al. Determining whether it will collide reads on the routine of determining the emergency braking).
As per Claim 18, Cremona et al. discloses the method of claim 15, wherein the performing of the control such that the host vehicle travels includes:
	performing avoidance control such that the host vehicle changes a lane to a left passing lane, among one or more collision avoidance paths, when it is possible for the host vehicle to collide with the front vehicle when the leading vehicle is fully braked longitudinally (See Fig. 8 and Fig. 10).
As per Claim 19, Cremona et al. does not disclose the method of claim 14, further comprising:	when it is impossible for the host vehicle to collide with a front vehicle when the leading vehicle is fully braked longitudinally, performing the same longitudinal control as the leading vehicle.	However, Deragarden et al. teaches the aforementioned limitation (All the vehicles brake, therefore, they all have the same longitudinally braking force. Lead vehicle may full brake [0010]).	The motivation to combine Deragarden et al. with Cremona et al. was provided in the rejection of Claim 1.
Claim 3, 4, 7, 8, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremona et al. (US 2018/0188725 A1) in view of Deragarden et al. (US 2018/0137763 A1) further in view of Timmons et al. (US 2011/0190972 A1).
As per Claim 3, Cremona et al. does not disclose the platooning control apparatus of claim 2, wherein the collision avoidance determining unit determines whether the number of collision avoidance paths is larger than 1 when it is possible for the host vehicle to collide with the front vehicle and collision avoidance control of the leading vehicle is possible when the leading vehicle is fully braked longitudinally, and determines whether the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle when the number of the collision avoidance paths is larger than 1.	However, Timmons et al. teaches the aforementioned limitation ([0097] Projected relative trajectories are determined during the collision risk assessment scheme. [0111] “hard brake” reads on “fully braked”. [0089, 0094] monitoring of exterior vehicle states occurs continuously).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of improving the safety of the system
As per Claim 4, Cremona et al. discloses the platooning control apparatus of claim 3, wherein the collision avoidance determining unit performs avoidance control such that the host vehicle changes a lane to a path that is opposite to a direction to which a lane of the leading vehicle has been changed through the collision avoidance control when the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle, and 	performs avoidance control such that the host vehicle changes a lane to a path that corresponds to the direction to which the lane of the leading vehicle has been changed through the collision avoidance control when the leading vehicle is not continuously braked after the collision avoidance control of the leading vehicle (The entire claim reads on changing lanes based on the braking or non-braking of the leading vehicle. See vehicles which change the lane in Cremona et al. based on the need for braking and the determining fully braking taught by Deragarden et al. ).
As per Claim 7, Cremona et al. does not disclose the platooning control apparatus of claim 6, wherein the collision avoidance determining unit determines whether the number of collision avoidance paths is larger than 1 when it is impossible for the host vehicle to collide with the front vehicle and collision avoidance control of the leading vehicle is possible when the leading vehicle is fully braked longitudinally, and determines whether the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle when the number of the collision avoidance paths is larger than 1.	However, Timmons et al. teaches the aforementioned limitation ([0097] Projected relative trajectories are determined during the collision risk assessment scheme. [0111] “hard brake” reads on “fully braked”. [0089, 0094] monitoring of exterior vehicle states occurs continuously).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of improving the safety of the system

As per Claim 8, Cremona et al. discloses the platooning control apparatus of claim 7, wherein the collision avoidance determining unit performs avoidance control such that the host vehicle changes a lane to a path that is opposite to a direction to which a lane of the leading vehicle has been changed through the collision avoidance control when the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle, and
	performs avoidance control such that the host vehicle changes a lane to a path that corresponds to the direction to which the lane of the leading vehicle has been changed through the collision avoidance control when the leading vehicle is not continuously braked after the collision avoidance control of the leading vehicle (The entire claim reads on changing lanes based on the braking or non-braking of the leading vehicle. See vehicles which change the lane in Cremona et al. based on the need for braking and the determining fully braking taught by Deragarden et al.).
As per Claim 16, Cremona et al. does not disclose the method of claim 15, wherein the determining of whether it is possible for the host vehicle to avoid collision includes:	determining whether the number of collision avoidance paths is larger than 1 when it is possible for the host vehicle to collide the front vehicle and collision avoidance control of the leading vehicle is possible when the leading vehicle is fully braked longitudinally, and determining whether the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle when the number of the collision avoidance paths is larger than 1.	However, Timmons et al. teaches the aforementioned limitation ([0097] Projected relative trajectories are determined during the collision risk assessment scheme. [0111] “hard brake” reads on “fully braked”. [0089, 0094] monitoring of exterior vehicle states occurs continuously).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of improving the safety of the system

As per Claim 17, Cremona et al. discloses the method of claim 16, wherein the determining of whether it is possible for the host vehicle to avoid collision further includes:	when the leading vehicle is continuously braked after collision avoidance control of the leading vehicle, performing avoidance control such that the host vehicle changes a lane to a path that is opposite to a direction to which the lane of the leading vehicle has been changed through the collision avoidance control; and	when the leading vehicle is not continuously braked after the collision avoidance control of the leading vehicle, performing avoidance control such that the host vehicle changes a lane to a path that corresponds to the direction to which the lane of the leading vehicle has been changed through the collision avoidance control (The entire claim reads on changing lanes based on the braking or non-braking of the leading vehicle. See vehicles which change the lane in Cremona et al. based on the need for braking and the determining fully braking taught by Deragarden et al.).
As per Claim 20, Cremona et al. does not disclose the method of claim 19, wherein the determining of whether it is possible for the host vehicle to avoid collision further includes:  50determining whether the number of collision avoidance paths is larger than 1 when it is impossible for the host vehicle to collide the front vehicle and collision avoidance control of the leading vehicle is possible when the leading vehicle is fully braked longitudinally, and determining whether the leading vehicle is continuously braked after the collision avoidance control of the leading vehicle when the number of the collision avoidance paths is larger than 1.	However, Timmons et al. teaches the aforementioned limitation ([0097] Projected relative trajectories are determined during the collision risk assessment scheme. [0111] “hard brake” reads on “fully braked”. [0089, 0094] monitoring of exterior vehicle states occurs continuously).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Deragarden et al. with the motivation of improving the safety of the system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremona et al. (US 2018/0188725 A1) in view of Deragarden et al. (US 2018/0137763 A1) further in view of Benosman et al. (US 2018/0056998 A1).
As per Claim 10, Cremona et al. does not disclose the platooning control apparatus of claim 1, wherein the collision avoidance determining unit determines whether it is possible to avoid collision of the host vehicle by using a longitudinal deceleration profile of the leading vehicle received from the leading vehicle and a transverse path of the leading vehicle.	However, Benosman et al. teaches the aforementioned limitation ([0033, 0036]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cremona et al. to provide the aforementioned limitations taught by Benosman et al. with the motivation of improving the safety of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The cited prior art but not is either drawn to platooning and control of the vehicles within the platoon based on exterior criteria or collision avoidance in automatic vehicle control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619